FILED
                            NOT FOR PUBLICATION                                MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DANTE CARLOS GAVILANO; et al.,                   No. 09-70979
                                                     09-70982
              Petitioner,                            09-70984

  v.                                             Agency No. A095-198-936
                                                            A095-198-938
ERIC H. HOLDER, Jr., Attorney General,                      A095-198-939

              Respondent.
                                                 MEMORANDUM *




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 20, 2011 **
                              San Francisco, California

Before: RYMER, THOMAS, and PAEZ, Circuit Judges.

       In these consolidated petitions for review, Dante Carlos Gavilano and his

family, natives and citizens of Peru, petition for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motions to reconsider and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reconsider and reopen, Cano-Merida v. INS,

311 F.3d 960, 964 (9th Cir. 2002), and we deny the petitions for review.

      The BIA did not abuse its discretion in denying petitioners’ motions to

reconsider. The motions failed to specify any error of fact or law with respect to

the BIA’s dispositive determination that petitioners’ motions to reopen was

untimely and that they failed to establish they were entitled to equitable tolling.

See 8 C.F.R. § 1003.2(b)(1); see also Iturribarria v. INS, 321 F.3d 889, 897 (9th

Cir. 2003) (equitable tolling available “when a petitioner is prevented from filing

because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

      The BIA did not abuse its discretion in denying petitioners’ motions to

reopen where petitioners failed to demonstrate that their additional evidence was

previously unavailable. See 8 C.F.R. § 1003.2(c)(1); Bhasin v. Gonzales, 423 F.3d

977, 984 (9th Cir. 2005).

      PETITIONS FOR REVIEW DENIED.




                                           2                              09-70979